Judgment, Supreme Court, Bronx County (Dominic Massaro, J.), rendered December 17, 1994, convicting defendant, after a plea of guilty, of attempted criminal sale of a controlled substance, and sentencing him to a term of 2V2 to 7¥2 years, unanimously affirmed.
The court properly imposed a greater sentence than the sentence it promised at the time of defendant’s plea, since the court’s warnings to defendant sufficiently conveyed the prospect of an enhanced sentence in the event defendant violated the plea conditions (see, People v Colon, 200 AD2d 492). We perceive no abuse of sentencing discretion. Concur—Rosenberger, J. P., Wallach, Rubin, Tom and Colabella, JJ.